Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 1 of 20 PageID 234



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


CORONACIDE, LLC,

           Plaintiff,                               CASE NUMBER: 8:20-cv-00816

v.

WELLNESS MATRIX GROUP, INC.,
and GEORGE TODT,

           Defendants.
                                             /

                PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
           WELLNESS MATRIX GROUP, INC.’S MOTION TO DISMISS FOR LACK
          OF IN PERSONAM JURISDICTION AND FOR FORUM NON CONVENIENS

           Pursuant to Rule 3.01, Local Rules, Plaintiff, CoronaCide, LLC (“CoronaCide” or

“Plaintiff”), responds on the following grounds in opposition to the Motion to Dismiss for Lack of

In Personam Jurisdiction and For Forum Non Conveniens [Dkt. 13] (“Defendant’s Motion”) filed

by Defendant, Wellness Matrix Group, Inc. (“WM Group” or “Defendant”):

     I.        INTRODUCTION

           Defendant’s Motion should be denied in its entirety. This Court possesses personal

jurisdiction over Defendant and the Middle District of Florida is a convenient and appropriate

forum to address Defendant’s tortious conduct, which harmed CoronaCide in this District.

Defendant’s Motion erroneously relies heavily on caselaw from the Ninth Circuit Court of

Appeals, and none from within the Eleventh Circuit. Consequently, the Motion fails to address

the controlling precedent regarding personal jurisdiction and forum non conveniens. Application

of Eleventh Circuit’s binding precepts and persuasive authority from the Middle District compels

a denial of Defendant’s Motion on both of its asserted grounds.
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 2 of 20 PageID 235



    II.       RELEVANT VERIFIED FACTS

           CoronaCide’s Manager, Dr. Edward Joseph Eyring, II, verified the allegations in the

Complaint. See Verified Complaint and Demand For Jury Trial (“Verified Complaint”) [Dkt. #1],

p. 14. Those verified facts include the following:

               1. CoronaCide is a Florida limited liability company, with a primary office
           located in Tampa, Florida. Id. at ¶ 6.

             2. CoronaCide is the exclusive importer and distributor of the CoronaCide
           COVID-19 IgM/IgG Rapid Tests (the “CoronaCide Test Kits”) in the United States.

               3. WM Group falsely and deceptively advertised and offered for sale the
           CoronaCide Test Kits to the public during the worldwide COVID-19 pandemic and
           national emergency. Id. at ¶ 1.

               4. WM Group posted and maintained altered images of the CoronaCide Test
           Kits on its websites, represented to the public that it was offering the Kits for sale,
           infringed the CoronaCide™ Trademark to mislead the public, and used
           CoronaCide’s technical and clinical trial results information to sell test kits
           unknown to CoronaCide. Id. at ¶ 3.

               5. WM Group’s actions damaged CoronaCide’s efforts to provide efficacious
           test kits to combat the COVID-19 pandemic. Id. at ¶ 4.

               6. WM Group used the www.cs-28.com and the www.stopcorona28.com
           websites (Defendants’ Websites”) to deceptively, falsely, and without any
           authorization from CoronaCide, advertise and market CoronaCide Test Kits (or
           counterfeits thereof). Id. at ¶ 8.

              7. WM Group’s deceptive and false actions damaged CoronaCide, based in
           Tampa, Florida. Id. at 11.

Nothing in Defendant’s Motion rebuts these verified facts.

    III.      WM GROUP’s UNSUBSTANTIATED ALLEGATIONS

           Defendant’s Motion relies exclusively upon the Declaration of Barry G. Migliorini 1 (the



1
 The Motion to Dismiss inaccurately describes the Declaration as an “Affidavit” in the Table of
Authorities section. Motion to Dismiss, at p. 5.
                                                 2
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 3 of 20 PageID 236



“Migliorini Dec.”). Yet, Defendant’s Motion fails to cite to a single paragraph of the Migliorini

Dec. Rather, comparing the purported “Statement of Facts” section of Defendant’s Motion to the

Migliorini Dec. shows that most of the “factual” assertions are not, in fact, supported by that

declaration (or any competent evidence).

         None of the five (5) paragraphs in the “Statement of Facts’” in the “Introduction” section

are supported by the Migliorini Dec. Further, those “facts” are irrelevant to Defendants’ Motion

and are a transparent attempt to prejudice the Court against CoronaCide.

         Paragraphs 7, 8, 9, 10, 11, 14, and 15.a.-j in “Section II. Statement of Facts” are also not

supported by the Migliorini Dec. Even section III.A. of Defendant’s Motion titled “Facts Relevant

to Personal Jurisdiction” is largely unsupported by the Migliorini Dec. In particular, there is no

evidentiary support for the statements of “fact” regarding Defendant George Todt in paragraphs

16, 18, 19, 20, 21, 22, 23, 24, 25, and 29.

         Paragraph 28 of Defendant’s Motion in section “III.A Facts Relevant to Personal

Jurisdiction” is not only unsupported, it is demonstrably false.         CoronaCide pled specific

allegations of wrongdoing against WM Group in the Verified Complaint. See Verified Complaint,

at ¶¶ 2, 3, 8, 11, 20, 23, 24-29, and 32 -36.

   IV.      ARGUMENT

   A. Defendant’s Motion Wholly Ignores Controlling Eleventh Circuit Caselaw

         As a preliminary matter, Defendant’s Motion relies mainly on irrelevant and non-binding

caselaw from the Ninth Circuit Court of Appeals. The Motion does not cite a single case from the

Eleventh Circuit Court of Appeals or even from the U.S. District Court for the Middle District of

Florida.


                                                  3
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 4 of 20 PageID 237



       The Motion to Dismiss’ cited Ninth Circuit caselaw is not only non-binding, but also

unpersuasive because the jurisdictional and convenience analyses between the Circuits differ

significantly. For example, as argued in detail below, the Eleventh Circuit requires this Court to

first consider Florida’s Long-Arm Statute in its personal jurisdiction analysis. The Ninth Circuit

cases cited by WM Group do not. See Motion to Dismiss, at pp. 11-15. The Eleventh Circuit also

requires the party seeking dismissal for forum non conveniens to demonstrate that the plaintiff can

reinstate the lawsuit in the alternative forum “without undue inconvenience of prejudice.” 2 The

Ninth Circuit cases cited by Defendant do not. See id. at pp. 15-20.

       For these reasons alone, Defendant’s Motion should be denied.

    B. This Court Has Personal Jurisdiction Over Defendant WM Group

       1. The Eleventh Circuit’s controlling personal jurisdiction analysis.

       To prevail on a motion to dismiss for lack of personal jurisdiction, the plaintiff must plead

sufficient facts to establish a prima facie case of jurisdiction over the defendant. Posner v. Essex

Ins. Co., 178 F.3d 1209, 1214 (11th Cir. 1999). The Court must accept the factual allegations in

the complaint as true to the extent they are not controverted by the defendant’s affidavits. Madara

v. Hall, 916 F.2d 1510, 1514 (11th Cir. 1990). If the defendant has refuted the personal jurisdiction

allegations through an affidavit or other competent evidence, then the plaintiff must substantiate

its jurisdictional allegations through an affidavit, testimony, or other evidence. Future Tech.

Today, Inc. v. OSF Healthcare Sys., 218 F.3d 1247, 1249 (11th Cir. 2000). “If the plaintiff’s

complaint and the defendant’s evidence conflict, the district court must construe all reasonable




2
       Leon v. Millon Air, Inc., 251 F.3d 1305, 1311 (11th Cir. 2001).
                                                4
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 5 of 20 PageID 238



inferences in the plaintiff’s favor.” Brennan v. Roman Catholic Diocese of Syracuse N.Y., Inc.,

322 Fed. Appx. 852, 854 (11th Cir. 2009) (emphasis added).

       To determine whether the Court may properly exercise personal jurisdiction over a

defendant, the Court uses a two-step analysis. Sculptchair, Inc. v. Century Arts, Ltd., 94 F.3d 623,

626 (11th Cir. 1996). First, where, as here, jurisdiction is premised on a federal statute that does

not provide for service of process 3, the Court is directed to look at the Florida Long-Arm Statute.

Id. If Florida’s Long-Arm Statute is satisfied, then the Court must determine whether the exercise

of jurisdiction comports with the Due Process Clause of the Fourteenth Amendment. Id.

       2. WM Group’s intentionally tortious conduct satisfies Florida’s Long-Arm Statute.

       Defendant’s Motion critically, and tellingly, ignores Florida’s Long-Arm Statute. Perhaps

the reason is that Florida’s Long-Arm Statute is satisfied here. The unrebutted factual allegations

in the Verified Complaint are sufficient to subject WM Group to Florida’s Long-Arm Statute. The

Verified Complaint alleges personal jurisdiction is based upon WM Group’s tortious actions which

harmed CoronaCide in Tampa, Florida in the following paragraphs:

              6. Plaintiff, CoronaCide, is a Florida limited liability company, with a
       primary office located in Tampa, Florida.

              11. This Court possess personal jurisdiction over Defendant WM Group
       because WM Group has caused harm to CoronaCide, which is based in Tampa,
       Florida by deceptively and falsely advertising and offering for sale CoronaCide
       Test Kits through Defendants’ Website, infringing CoronaCide’s trademarks, and
       engaging in unfair competition in violation of the Lanham Act and Florida’s Unfair
       and Deceptive Trade Practices Act.

              36. As a direct and proximate result of Defendant’s conduct, CoronaCide
       has suffered irreparable injury to its business including harm to its goodwill and


3
        The Verified Complaint asserts a claim for violation of Section 43 (a) of the Lanham
Trademark Act, 15 U.S.C. 1125 (a) (the “Lanham Act”). The Lanham Act does not address
service of process. See 15 U.S.C. § 1125(a).
                                                5
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 6 of 20 PageID 239



        reputation, and damages, and is likely to suffer continued irreparable injury and
        damages unless Defendants’ use of the CoronaCide™ Trademark and the
        Defendants’ Deceptive CoronaCide Content are enjoined by this Court.

                44. The consuming public exposed to Defendants’ use of the CoronaCide™
        Trademark and the Defendants’ Deceptive CoronaCide Content are likely to
        believe that Defendants are affiliated, connected, or associated with CoronaCide,
        resulting in a loss of goodwill to CoronaCide.

               45. Some members of the consuming public exposed to Defendants’ use of
        the CoronaCide™ Trademark and the Defendants’ Deceptive CoronaCide Content
        are also likely to believe that they can purchase CoronaCide Test Kits from
        Defendants, when in fact they cannot, resulting in a loss of goodwill to CoronaCide
        and harm to CoronaCide’s reputation.

               47. CoronaCide has suffered and continues to suffer damages as a result of
        the Defendants’ unfair competition in violation of the Lanham Act.

              51. As a direct result of Defendants’ deceptive and unfair practices,
        CoronaCide has suffered and continues to suffer damages.

None of these verified facts are rebutted by the Migliorini Dec.

        Florida’s Long-Arm Statute, Section 48.193(1)(a)2, Florida Statutes, provides in relevant

part that:

               A person, whether or not a citizen or resident of this state, who personally
               or through an agent does any of the acts enumerated in this subsection
               thereby submits himself or herself and, if he or she is a natural person, his
               or her personal representative to the jurisdiction of this state for any cause
               of action arising from any of the following acts:
                                                    ….
               Committing a tortious act within this state.

“The Eleventh Circuit has adopted a broad interpretation of this provision, concluding that a non-

resident defendant commits a tortious act within Florida when he commits an act outside the state

that causes injury within Florida.” Thursday LLC v. Klhip Inc., 2018 U.S. Dist. LEXIS 150845, *7

(M.D. Fla. 2018) (Honeywell, J.), citing Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1353,

1353-54 (11th Cir. 2013).

                                                 6
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 7 of 20 PageID 240



        The Verified Complaint’s jurisdictional allegations easily satisfy the requirements of

Florida’s Long-Arm Statute. Paragraph 11, together with the other factual allegations of WM

Group’s deceptive and false advertising, unauthorized use of the CoronaCide™ Trademark, and

anticompetitive acts contain “enough factual material to make out a prima facie case that [WM

Group is] subject to Florida’s Long-Arm Statute.” See Id. at *12-13 (allegations that defendants

deliberately, improperly interrupted plaintiff’s business, that the interruption caused harm, and

plaintiff’s principal place of business was in Clearwater made a prima facie showing that

defendants were subject to the Long-Arm Statute); see also SPM Thermo-Shield, Inc. v. SICC,

GmbH, 2015 U.S. Dist. LEXIS 153859, *12-13 (M.D. Fla. Nov. 13, 2015) (allegations defendant

misappropriated plaintiff’s marketing materials which caused injury to plaintiff in Florida were

sufficient to invoke Florida’s Long-Arm Statute).

       WM Group proffers no evidence to refute the Verified Complaint’s jurisdictional facts.

Although WM Group submitted the Migliorini Dec., it does not refute CoronaCide’s prima facie

case of personal jurisdiction. Nothing in the Migliorini Dec. rebuts the jurisdictional allegations.

The Migliorini Dec. does not dispute that:

        CoronaCide is a Florida limited liability company;

        CoronaCide’s primary office is based in Tampa, Florida; or

        CoronaCide has suffered damages and irreparable injury as a result of WM Group’s

           tortious actions.

Because “the Declaration fails to even suggest that [WM Group]’s alleged conduct did not cause

harm within Florida …. the [Declaration] is insufficient to refute [CoronaCide]’s prima facie case

of personal jurisdiction.” See Thursday LLC, 2018 U.S. Dist. LEXIS 150845 at *14.


                                                 7
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 8 of 20 PageID 241



        Consequently, CoronaCide sufficiently alleged specific personal jurisdiction over WM

Group under the Florida Long-Arm Statute. Id.; SPM Thermo-Shield, 2015 U.S. Dist. LEXIS

153859 at *12-13.

        3. WM Group’s intentionally tortious conduct satisfies due process.

        Due process requires: first, that the defendant have “minimum contacts” with the forum

and second, that the “exercise of jurisdiction over the defendant does not offend traditional notions

of fair play and substantial justice.” International Shoe Co. v. Washington, 326 U.S. 310, 319, 66

S. Ct. 154 (1945); see also Brennan, Fed. Appx. at 854.

    WM Group’s multiple, anti-competitive acts aimed at CoronaCide, a Florida LLC, satisfies

due process’ two-step analysis.

                    a. WM Group’s tortious acts constitute sufficient minimum contacts

        First, WM Group has sufficient “minimum contacts” with the forum. For the minimum

contacts analysis, due process demands that the defendant have a “fair warning” that he may be

subject to suit there. Brennan, 322 Fed. Appx. at 855. “This ‘fair warning’ requirement is satisfied

if the defendant has ‘purposefully directed’ his activities at residents of the forum, and the litigation

arises from alleged injuries that ‘arise out of or relate to’ those activities.” Licciardello v.

Lovelady, 544 F.3d 1280, 1284 (11th Cir. 2008). “Jurisdiction is proper where the defendant’s

contacts with the forum proximately result from actions by the defendant himself that create a

‘substantial connection’ with the forum state.” Brennan, 322 Fed. Appx. at 855 (emphasis in

original).

        A single act can constitute sufficient minimum contacts if the purposeful conduct creates a

“substantial connection” with the forum. Id. at 856 “Intentional torts are such acts.” Id. A single


                                                   8
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 9 of 20 PageID 242



intentional tort aimed at the plaintiff in the forum state is sufficient to confer personal

jurisdiction even if the defendant has no other contacts with the forum. Calder v. Jones, 465

U.S. 783, 790, 104 S. Ct. 1482 (1984); Brennan, 322 Fed. Appx. at 856. In Calder, the Supreme

Court held that the Florida newspaper’s allegedly libelous article aimed at the plaintiff who resided

in California was sufficient to confer jurisdiction in California based on the “effects” in California

of the defendant’s Florida conduct. Calder, 465 U.S. at 789; Licciardello, 544 F.3d at 1285-86.

       The Eleventh Circuit applies the “effects test” to determine whether sufficient minimum

contacts exist in a case involving intentional torts. Oldfield v. Pueblo De Bahia Lora, S.A., 558

F.3d 1210, 121 n.28 (11th Cir. 2009). That test requires a showing that the defendant (1)

committed an intentional tort (2) that was directly aimed at the forum, (3) causing injury within

the forum that the defendant should have reasonably anticipated. Id.

       The Verified Complaint’s allegations establish that WM Group has sufficient minimum

contacts with the forum under Calder and the Eleventh Circuit’s “effects test”. The Verified

Complaint alleges in relevant part that WM Group:

      posted altered images of CoronaCide’s COVID-19 test kits, without CoronaCide’s
       authorization, on its Websites;

      represented to the public that it was offering CoronaCide’s COVID-19 test kits for sale
       even though CoronaCide never sold a test kit to WM Group and did not authorize such
       sales;

      took text and images from CoronaCide’s materials for the CoronaCide Test Kits, altered
       some text and images, and posted them on WM Group’s Websites without CoronaCide’s
       authorization;

      took CoronaCide’s Brochure, altered it by replacing the CoronaCide™ Trademark with
       “CoronaStop 28” and “StopCorona28.com”, and posted that altered brochure on WM
       Group’s Websites without CoronaCide’s authorization; and



                                                  9
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 10 of 20 PageID 243



        “deliberately, intentionally, willfully, and in bad faith” used the CoronaCide™ Trademark
         and Defendants’ Deceptive CoronaCide Content 4.

 Verified Complaint, Dkt. # 1, at ¶¶ 3, 22, 23, 25, 26, and 32.

     The Verified Complaint further alleges that WM Group’s tortious acts damaged CoronaCide

 in Florida:

        WM Group’s actions have damaged “CoronaCide’s efforts to provide efficacious test kits
         to combat the COVID-19 pandemic and help re-start the economy”;

        CoronaCide “is a Florida limited liability company with a primary office located in Tampa,
         Florida”;

        “WM Group has caused harm to CoronaCide, which is based in Tampa, Florida”;

        “[a]s a direct and proximate result of [WM Group’s] conduct, CoronaCide has suffered
         irreparable injury to its business including harm to its goodwill and reputation, and
         damages;”

        “CoronaCide has suffered and continues to suffer damages as a result of [WM Group’s]
         unfair competition in violation of the Lanham Act”; and

        “[a]s a direct result of [WM Group’s] deceptive and unfair practices, CoronaCide has
         suffered and continues to suffer damages.”

 Id. at ¶¶ 4, 6, 36, 47, and 51.

         These verified allegations of WM Group’s multiple, intentionally tortious acts directly

 aimed at and which harmed CoronaCide, with its principal place of business in Tampa, Florida,

 are sufficient “minimum contacts.” See Licciardello, 544 F.3d at 1288 (defendant’s unauthorized

 use of Florida plaintiff’s trademark on a website satisfied Calder effect test); Thursday, 2018 U.S.

 Dist. LEXIS 150845 at *17 (defendants’ false complaints to Amazon about plaintiff’s business



 4
  “Defendants’ Deceptive CoronaCide Content” is defined as CoronaCide’s materials, texts, and
 images for the CoronaCide Test Kits that Defendants took, copied, altered, and posted on
 Defendants’ Websites. Verified Complaint, Dkt. #1, at ¶ 28.
                                               10
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 11 of 20 PageID 244



 satisfied Calder where plaintiff felt effects of harm in Florida where its business was principally

 located).

                     b. The fair play and substantial justice considerations are satisfied

          This Court’s exercise of personal jurisdiction over WM Group also comports with “fair

 play and substantial justice.” In this analysis, the Eleventh Circuit directs the Court to evaluate:

          the burden on the defendant of litigating in the forum, the forum’s interest in
          adjudicating the dispute, the plaintiff’s interest in obtaining convenient and
          effective relief and the judicial system’s interest in resolving the dispute.

 Licciardello, 544 F.3d at 1284.

          WM Group can hardly complain about the burden of litigating here compared to California.

 WM Group’s sole counsel in this case is based in Tampa, Florida. See Dkt. #s 12, 13. WM Group

 has not engaged California counsel and has not declared any intention to do so. Thus, it will not

 experience increased legal costs if the suit is maintained here. Any burden to WM Group to litigate

 in the Middle District of Florida “is mitigated by modern transportation” 5, and “can largely be

 eliminated by the use of telephonic hearings and conferences.” 6

          Moreover, under controlling Eleventh Circuit precedent, the burden of litigating in a forum

 cannot be shifted from Defendant to Plaintiff, CoronaCide. A “Florida plaintiff, injured by the

 intentional misconduct of a nonresident expressly aimed at the Florida plaintiff, is not required to

 travel to the nonresident’s state of residence to obtain a remedy.” Licciardello, 544 F.3d at 1474-

 75 (citing Calder, 465 U.S. at 790).




 5
     Thursday, 2018 U.S. Dist. LEXIS at *18.
 6
     SPM Thermo-Shield, 2015 U.S. Dist. LEXIS at 15.
                                               11
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 12 of 20 PageID 245



        Moreover, this forum has an interest in the dispute, “Florida has a very strong interest in

 affording its residents a forum to obtain relief from intentional misconduct of nonresidents causing

 injury in Florida.” Licciardello, 544 F.3d at 1288 (emphasis added).

        Florida’s Long-Arm Statute and the constitutional concerns of fair play and substantial

 justice are satisfied by this Court’s exercise of personal jurisdiction over WM Group. Thus, the

 Court should deny the Motion to Dismiss based on lack of personal jurisdiction.

    C. The Court Should Not Dismiss Pursuant To Forum Non Conveniens

        WM Group’s argument that the Verified Complaint should be dismissed based on the

 doctrine of forum non conveniens, fares no better than its first. WM Group again failed to provide

 this Court with any authority within the Eleventh Circuit. WM Group mainly relies instead on

 irrelevant Ninth Circuit cases.

        1. Eleventh Circuit’s controlling forum non conveniens analysis

        “A defendant invoking forum non conveniens bears a heavy burden in opposing the

 plaintiff’s chosen forum.” Wilson v. Island Seas Invs., Ltd., 590 F.3d 1264, 1269 (11th Cir.

 2009)(emphasis added). “The plaintiff’s choice of forum should not be disturbed unless the

 movant can show that it is clearly outweighed by other considerations.” Lopes v. DWB Holding

 Co., 2010 U.S. Dist. LEXIS 149446, *28 (M.D. Fla. July 1, 2010)(emphasis added).

        The movant must show that “(1) there is an alternate forum for the litigation that is both

 adequate and available, (2) the balance of private and public factors favors dismissal, and (3) the

 plaintiff is able to reinstate his suit in the alternate forum without undue inconvenience or

 prejudice.” Leon v. Millon Air, Inc., 251 F.3d 1305, 1311 (11th Cir. 2001). The defendant “has

 the burden of persuasion as to all elements.” Id.


                                                 12
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 13 of 20 PageID 246



           2. WM Group did not carry its heavy burden to demonstrate an alternative forum
              that is “adequate and available”

           As a preliminary matter, WM Group has not even identified an alternative forum. Instead,

 WM Group conclusory asserts that “Defendant is unquestionably subject to the jurisdiction of the

 California federal courts”, but does not identify which federal court. See Motion to Dismiss, at p.

 16. California has four (4) different federal district courts. 7 WM Group also conclusory asserts

 that “California provides a valid forum for deciding those claims.” Id. It is unclear whether WM

 Group is referring to the California state court or federal court system. If WM Group meant the

 California state courts, then WM Group failed to identify which state court is the alternative forum,

 as well. Id.

           Regardless of whether WM Group argues that a federal or state court was an adequate

 alternative forum, WM Group failed to set forth any facts demonstrating why any alternative forum

 in California is “adequate and available.” See id. at pp. 15-20.

           3. The balance of private and public factors favor this forum

               a. The Eleventh Circuit’s factors’ analysis

           For the private factors, the Eleventh Circuit directs this Court to consider:

           the relative ease of access to sources of proof; the availability of compulsory
           processes for unwilling witnesses; the cost of witnesses; the ability to view
           premises, if such viewing is relevant and appropriate to the case; and all other
           practical problems relating to the ease, expeditiousness, and expense of trial.

 McLane v. Los Suenos Marriott Ocean & Golf Resort, 476 Fed. Appx. 831, 832 (11th Cir. 2012).

           As for the public factors, the Court must consider: “the local interest in having localized

 controversies decided at home; the interest in having the trial of a diversity case in a forum that is



 7
     www.fjc.gov/history/courts/u.s.-district-courts-districts-California.com.
                                                    13
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 14 of 20 PageID 247



 at home with the law that must govern the action; the avoidance of unnecessary problems in

 conflict of laws or the application of foreign law; and the unfairness of burdening citizens in an

 unrelated forum with jury duty.” Goldstein v. Hard Rock Café Int’l (USA), Inc., Fed. Appx. 653,

 655 (11th Cir. 2013).

        In evaluating these factors, the Court “should weigh in the balance a strong presumption

 against disturbing plaintiff’s initial forum choice.” McLane, 476 Fed. Appx. At 833 “[T]here is

 normally a strong presumption that the plaintiff has chosen a sufficiently convenient forum, and

 defendants in such cases are required to prove ‘vexation’ and ‘oppressiveness’ that are ‘out

 of all proportion’ to the plaintiff’s convenience.” Leon v. Millon Air, Inc., 251 F. 1305, 1314-

 15 (11th Cir. 2001)(emphasis added). “If the Court finds the balance of facts to be close, dismissal

 based on forum non conveniens is inappropriate because the defendant invoking the doctrine has

 the burden to show that the facts ‘strongly favor’ trial in the alternative forum. Huntington Nat’l

 Bank v. Jesus Film Project, 2019 U.S. Dist. LEXIS 106249, *7 (M.D. Fla. Feb. 28, 2019)(citing

 Wilson, 590 F.3d at 1268).

        The Eleventh Circuit requires that the weighing of the private and public factors be based

 upon “issues framed by the parties and an evidentiary record, not speculation as to what witnesses

 and documents might be relevant and where they might be located.” Zelaya v. De Zelaya, 250

 Fed. Appx. 943, 947 (11th Cir. 2007).

        A district court must delineate what issues will be dispositive and where the
        evidence relevant to those issues will be found. To the extent that the location of
        this evidence is disputed, the appellee, as defendant, will bear the burden of
        showing that this evidence is inaccessible or inconvenient to the forum

 Id.



                                                 14
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 15 of 20 PageID 248



            b. WM Group has not shown and cannot show the private factors balance in
               favor of a forum other than the Middle District of Florida

        Although WM Group ignores this requirement, the Court must consider the private factors

 based upon CoronaCide’s claims of unfair competition in violation of the Lanham Act and

 violation of Florida’s Deceptive and Unfair Trade Practices Act. These claims are based upon

 WM Group’s use, alteration, and internet posting of the CoronaCide™ Trademark, the CoronaCide

 Brochure, the CoronaCide Product Insert, and material taken from CoronaCide’s website.

        The Motion to Dismiss does not identify a single witness to these issues who may be

 unwilling to testify at a deposition or trial, or whose testimony cannot be compelled by a subpoena,

 simply because the action is pending in the Middle District of Florida. See Motion to Dismiss,

 Dkt. # 13, at pp. 15-20; Migliorini Dec. at ¶¶ 1-20. The only individuals identified in the Migliorini

 Dec. are Dr. Joe Eyring, the Manager of CoronaCide, and the other defendant to the action, George

 Todt. WM Group does not argue that either of these individuals would be unwilling to testify at a

 deposition or trial if the action remains here. See id. Additionally, WM Group has not identified

 any cost or inconvenience issues for any witnesses if the action remains in the Middle District of

 Florida. See id.

        The convenience of witnesses instead favors the Middle District of Florida. As the

 Migliorini Dec. acknowledges, Dr. Joe Eyring, is a witness to CoronaCide’s claims. See Migliorini

 Dec. at ¶¶ 4, 14, and18. Dr. Eyring verified the allegations in the Verified Complaint. See Verified

 Complaint, Dkt. #1, at p. 14. There are two other witnesses with knowledge of the issues framed

 by the Verified Complaint: Will and Phoebe Ezell. See Declaration of Dr. Edward Joseph Eyring




                                                  15
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 16 of 20 PageID 249



 II at ¶¶ 4-10. 8 Mr. and Mrs. Ezell work out of CoronaCide’s Tampa office location, designed and

 created all of the marketing materials for the CoronaCide Test Kits, and have knowledge regarding

 the materials that Defendant took, altered, and posted on its websites. Id. at ¶¶ 3-10. In addition,

 employees from Medical Specialties Group Of Louisiana, LLC (“MSGOFLA”) have knowledge

 regarding Defendant’s attempted purchase of the CoronaCide Test Kits. Id. at ¶ 15. Although

 MSGOFLA is based in Pensacola, Florida, Dr. Eyring has met its employees in Tampa, and Tampa

 is obviously a more convenient forum for them than anywhere in California. Id. at ¶ 13-14.

        The ease of access to sources of proof also balance in favor of the Middle District of

 Florida. “To the extent that the location of this evidence is disputed, the … defendant, will bear

 the burden of showing that this evidence is inaccessible or inconvenient to the forum.” Zelaya v.

 De Zelaya, 250 Fed. Appx. 943, 947 (11th Cir. 2007). WM Group did not identify any evidence

 relevant to the issues in the case that are inaccessible or inconvenient to the Middle District of

 Florida. See Motion to Dismiss, Dkt. #13, at pp. 15-20; Migliorini Dec., Dkt. #13-1, at ¶¶ 1-20.

 Although WM Group argues that the “allegedly infringing websites are also operated from

 California and were built in California,” it does not explain why the location of the build-out of

 the website is relevant to the issues in the case. WM Group does not even explain how such a fact

 renders the websites inaccessible to this District.

        As framed by the allegations in the Verified Complaint, the relevant sources of proof are

 the webpages of the CoronaCide’s website and WM Group’s websites attached as Exhibits A, D,

 E, G to the Verified Complaint. The relevant sources of proof also include the text and images




 8
        Hereinafter, referred to and cited as “Dr. Eyring Dec.” Declaration of Dr. Edward Joseph
 Eyring is attached hereto as Exhibit A.
                                                 16
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 17 of 20 PageID 250



 taken from the CoronaCide Test Kits, the CoronaCide Brochure, and the CoronaCide Product

 Insert, all of which are located at CoronaCide’s office in Tampa, Florida. Dr. Eyring Dec. at ¶ 11.

            c. The WM Group has not shown and cannot show that the public factors favor
               an alternative forum

        Although the public interest factors should be considered only if this Court finds the

 “balance of private interests to be in equipoise or near equipoise,” 9 which is not the case here, the

 public interest factors nevertheless favor this forum. “Florida has a public interest in deciding a

 dispute that involves its residents and the potential violation of its laws.” Lopes, 2010 U.S. Dist.

 LEXIS 149446 at * 33. CoronaCide is a Florida LLC with its primary office located in Tampa,

 Florida. Verified Complaint, Dkt. # 1, at ¶ 6. Additionally, CoronaCide has brought a claim under

 Florida’s Deceptive and Unfair Trade Practices Act. Id. at ¶¶ 48-51. “[T]he interest in having the

 trial of a … case in a forum that is at home with the governing law weighs heavily against

 dismissal.” State Farm Mut. Auto. Ins. Co. v. Epright, 2015 U.S. Dist. LEXIS 158776, *21 (M.D.

 Fla. Nov. 24, 2015)(emphasis added). The Middle District is at home with Florida’s governing

 law. Moreover, it would be unfair to burden California residents with jury duty to resolve a Florida

 statutory violation. See id.

        WM Group has provided no evidence or legal authority to support its argument that the

 public interest factors favor California. Instead, WM Group conclusory asserts that “[t]he burden

 on this Court and the jury would be extreme in this case because the witnesses and documents are

 in California.” Motion to Dismiss, at p. 18. WM Group fails to explain why or how the location

 of witnesses and documents imposes an “extreme burden” on the Court and jury. WM Group’s



 9
        SME Racks, Inc. v. Sistemas Mecanicos Para Electronica, S.A., 382 F.3d 1097, 1100
 (11th Cir. 2004).
                                              17
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 18 of 20 PageID 251



 final argument, that “there is likewise no local interest in having this matter resolved in Florida”

 is simply not true given CoronaCide is a Florida LLC and sued WM Group for violation of Florida

 statutory law.

        4. WM Group has not met its heavy burden to establish that CoronaCide will be able
           to reinstate its lawsuit in another forum without undue inconvenience or
           prejudice.

        WM Group’s Motion to Dismiss utterly fails to address the inconvenience or prejudice to

 CoronaCide if this Court requires it to refile its lawsuit in California. Thus, WM Group failed to

 meet its burden to show the Court this factor “clearly outweighs” CoronaCide’s choice of forum.

        Nor could WM Group ever meet this burden as CoronaCide will suffer great inconvenience

 and prejudice if it is forced to restart this litigation in California. To file suit in California,

 CoronaCide would have to engage and brief new counsel on all of the facts already known to its

 counsel of record based in Tampa, Florida. California counsel would have to redraft the complaint

 to meet the California court’s procedural and pleading requirements. California counsel would

 also have to research and become familiar with Florida’s Deceptive and Unfair Trade Practices

 Act. Finally, after the new complaint is filed, CoronaCide would have to bear the cost of process

 issued and served again on both defendants. Given the undue inconvenience and prejudice to

 CoronaCide if forced to reinstate its lawsuit elsewhere, this factor clearly does not outweigh

 CoronaCide’s choice of forum here.

        For all these reasons, the Court must deny the Defendant’s Motion based on forum non

 conveniens.




                                                 18
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 19 of 20 PageID 252



                                          CONCLUSION

        This Court may properly exercise personal jurisdiction over WM Group, and the Middle

 District of Florida is a convenient forum for CoronaCide’s claims. For these reasons, as well as

 those set forth above, the Court should deny the Motion to Dismiss in its entirety.




                                                 19
Case 8:20-cv-00816-CEH-AAS Document 16 Filed 06/26/20 Page 20 of 20 PageID 253



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 26, 2020, I filed a true and accurate copy of the

 foregoing with the Clerk of the Court by using the CM/ECF system which will cause notice to be

 served to counsel for the Defendant, Andrew S. Kanter, Esq., Law Office of Andrew S. Kanter,

 PLLC, P.O. Box 173378, Tampa, Florida 33672, Email: akanter@akanterlaw.com.



                                                   /s/ Richard E. Fee
                                                   Richard E. Fee
                                                   Florida Bar No. 813680
                                                   Kathleen M. Wade
                                                   Florida Bar No. 127965
                                                   FEE & JEFFRIES, P.A.
                                                   1227 N. Franklin Street
                                                   Tampa, Florida 33602
                                                   (813) 229-8008
                                                   (813) 229-0046 (Facsimile)
                                                   rfee@feejeffries.com
                                                   kwade@feejeffries.com
                                                   bmayer@feejeffries.com

                                                   and

                                                   /s/ Anton Hopen
                                                   Anton Hopen
                                                   Florida Bar No. 66877
                                                   SMITH & HOPEN, P.A.
                                                   180 Pine Avenue North
                                                   Oldsmar, Florida 34677
                                                   (813) 925-8505
                                                   ah@smithhopen.com
                                                   intake@smithhopen.com

                                                   Counsel for Plaintiff,
                                                   CoronaCide, LLC




                                              20
